Case 9:19-cv-81160-RS Document 544 Entered on FLSD Docket 06/02/2020 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO: 9:19-cv-81160-RS

      APPLE INC.,

             Plaintiff,
      v.

      CORELLIUM, LLC,
          Defendant.

      __________________________________/

           DEFENDANT CORELLIUM, LLC’S REPLY IN SUPPORT OF ITS DAUBERT
           MOTION TO PRECLUDE CERTAIN TESTIMONY OF DR. JASON NIEH AND
                       INCORPORATED MEMORANDUM OF LAW

            Defendant Corellium, LLC (“Defendant” or “Corellium”), by and through undersigned

  counsel, files this Reply In Support of its Daubert Motion to Preclude Certain Testimony of Dr.

  Jason Nieh And Incorporated Memorandum Of Law 1 or “Apple”). 2

                                            ARGUMENT

            Dr. Nieh’s opinions are fundamentally flawed because they are not focused on the

  copyright registrations in this lawsuit. Rather than, as Apple argues, “go[ing] to the heart of th[e]

  case,” Dr. Nieh’s opinions go far afield. Apple chose to assert the copyright registrations listed in



  2
   Corellium withdrew only those portions of its Motion that were based on timeliness as determined
  by the Parties’ agreement on what dates would govern the submission of supplemental reports.
  Nothing about that withdrawal affected Corellium’s arguments based on case law that it is
  improper and unduly prejudicial to Corellium that Dr. Nieh’s supplemental report relied on
  information he could have readily obtained from Apple’s own employees during discovery. “Rule
  26(e) permits supplemental reports only for the narrow purpose of correcting inaccuracies or
  adding information that was not available at the time of the initial report.” Companhia
  Energetica Potiguar v. Caterpillar Inc., No. 14-CV-24277, 2016 WL 3102225, at *6 (S.D. Fla.
  June 2, 2016) (emphasis in original) (internal quotations omitted). To be clear, Corellium has not
  withdrawn its arguments asking the Court to strike those portions of Dr. Nieh’s supplemental
  report that rely for the first time on information he obtained from Apple employees, from whom
  he could have obtained such information during discovery.


                                                   1
Case 9:19-cv-81160-RS Document 544 Entered on FLSD Docket 06/02/2020 Page 2 of 5



  Dkt. 56-1, Ex. A; see also Dkt. 506-1 (Second Amended Complaint), Ex. A, beginning with iOS

  9.0. Its asserted registrations (beginning with iOS 9.0) specifically excluded material from earlier

  versions of iOS, as Dr. Nieh has recognized. Ex. 1 at 170:9-171:1 (Nieh Dep. Tr.). But Dr. Nieh

  nonetheless chose to employ a flawed methodology, which did not focus on the specific content

  covered by the registrations, but broadly focused on iOS generally, which includes non-protectible

  elements, including those that appeared in versions earlier than 9.0, which Apple has not asserted.

  “In evaluating the reliability of an expert's method . . . a district court may properly consider

  whether the expert’s methodology has been contrived to reach a particular result.” Rink v.

  Cheminova, Inc., 400 F.3d 1286, 1293, n.7 (11th Cir. 2005) (citing Gen. Elec. Co. v. Joiner, 522

  U.S. 136 (1997)).

         Because the registration of iOS 9 and all later versions claim “new and revised code” and

  disclaim all previously versions, Dr. Nieh’s analysis is also highly misleading to a finder of fact

  that would assume that all code in each version of iOS analyzed by Dr. Nieh is eligible for

  copyright protection. Under Rule 403, a “court may exclude relevant evidence if its probative

  value is substantially outweighed by a danger of one or more of the following: unfair prejudice,

  confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

  cumulative evidence.”

         Just as a duly issued U.S. patent defines the bounds of an owner’s intellectual property

  rights, so too does a copyright registration, which must be made prior to the filing of a civil action

  for infringement. See Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881,

  203 L. Ed. 2d 147 (2019). In a patent litigation, where an expert does not consider the bounds of

  the patent, for example, with an “incorrect understanding of the claim construction,” the Court

  “must disregard the testimony.” Cordis Corp. v. Boston Sci. Corp., 658 F.3d 1347, 1357 (Fed.




                                                    2
Case 9:19-cv-81160-RS Document 544 Entered on FLSD Docket 06/02/2020 Page 3 of 5



  Cir. 2011) (emphasis added). Dr. Nieh’s incorrect understanding of the intellectual property rights

  at issue here is no different, and his testimony relating to copying, distributing, and modifying iOS

  object code should be disregarded by this Court.

         Dr. Nieh’s analysis regarding technical protection measures is also flawed for the same

  reasons set forth above with respect to the copyright registration. As Apple admits in its

  opposition, it is the copyrighted work that is central to 17 U.S.C. § (a)(2), (b). If Dr. Nieh does

  not even know the extent of the copyrighted work, he has no basis to opine as to whether it is

  protected by any technological measures.

         Instead of addressing these arguments, Apple simply rehashes its position from its Motion

  for Partial Summary Judgement. Dkt. 453. For example, Apple misleadingly summarizes Psystar

  to imply that the court found that Psystar violated the DMCA by replacing the bootloader. See also

  Dkt. 453 (Mot.) at 10-11. The court did no such thing. Apple, Inc. v. Psystar Corp., 673 F. Supp.

  2d 931, 940-942 (9th Cir. 2009). The court found a violation of sections 1201(a)(2) and (b)(1) only

  because Psystar decrypted Apple’s encrypted macOS X files. Id. at 931, 938-939. Here, no such

  decryption of the IPSW file takes place, as Dr. Nieh admits. Ex. 1 at 48:5-11. The court does not

  mention the bootloader once in its DMCA analysis. Id. at 938-939.

         The same argument relating to Dr. Nieh’s lack of understanding of the scope of the

  copyright registrations in suit also applies with respect to Dr. Nieh’s opinions relating to Apple’s

  Software License Agreement (“SLA”), which Apple now misleadingly describes as a “technical

  measure.” There is no basis in the law for Apple’s position and Dr. Nieh’s opinions relating to the

  SLA are not at all relevant and highly misleading and prejudicial to Corellium.




                                                   3
Case 9:19-cv-81160-RS Document 544 Entered on FLSD Docket 06/02/2020 Page 4 of 5



                                              CONCLUSION

         For the foregoing reasons, Defendant Corellium requests that the Court GRANT its motion

  and preclude Dr. Nieh from testifying in this matter.

                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 2nd day of June, 2020, the foregoing document was
  filed electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing
  document is being served on all counsel of record identified on the attached Service List in the
  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or
  by some other authorized manner, or a combination thereof, so as to comply with the requirements
  of Local Rule 5.4 and other applicable rules and procedures.


  Dated: June 2, 2020                          Respectfully submitted,



                                             COLE, SCOTT & KISSANE, P.A.
                                             Counsel for Defendant CORELLIUM, LLC
                                             Esperante Building
                                             222 Lakeview Avenue, Suite 120
                                             West Palm Beach, Florida 33401
                                             Telephone (561) 612-3459
                                             Facsimile (561) 683-8977
                                             Primary e-mail: justin.levine@csklegal.com
                                             Primary e-mail: lizza.constantine@csklegal.com

                                       By: s/ Justin B. Levine
                                           JONATHAN VINE
                                           Florida Bar. No.: 10966
                                           JUSTIN B. LEVINE
                                           Florida Bar No.: 106463
                                           LIZZA C. CONSTANTINE
                                           Florida Bar No.: 1002945
                                           MICHAEL A. BOEHRINGER
                                           Florida Bar No.: 1018486

                                               and

                                            HECHT PARTNERS LLP
                                            Counsel for Defendant CORELLIUM, LLC
                                            20 West 23rd St. Fifth Floor


                                                  4
Case 9:19-cv-81160-RS Document 544 Entered on FLSD Docket 06/02/2020 Page 5 of 5



                                            New York, NY 10010
                                            Telephone (212) 851-6821
                                            David Hecht, Pro hac vice
                                            E-mail: dhecht@hechtpartnersllp.com
                                            Maxim Price, Pro hac vice
                                            E-mail: mprice@hechtpartnersllp.com
                                            Minyao Wang, Pro hac vice
                                            E-mail: mwang@hechtpartnersllp.com



                                          SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com
  rdiaz@lashgoldberg.com
  Emily L. Pincow
  epincow@lashgoldberg.com
  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
  Miami, FL 33131

  Kathryn Ruemmler (pro hac vice)
  kathryn.ruemmler@lw.com
  Sarang Vijay Damle (pro hac vice)
  sy.damle@lw.com
  Elana Nightingale Dawson (pro hac vice)
  elana.nightingaledawson@lw.com
  LATHAM & WATKINS LLP
  555 Eleventh Street NW, Suite 1000
  Washington, DC 20004

  Andrew M. Gass (pro hac vice)
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111

  Jessica Stebbins Bina (pro hac vice)
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067

  Attorneys for Plaintiff,
  Apple Inc.


                                                 5
